          Case 3:15-cv-03832-RS Document 197 Filed 08/10/20 Page 1 of 3




 1 MICHAEL K. BROWN (SBN 106975)
   KATHERINE F. WENGER (SBN 223045)
 2 AUDREY A. GEE (SBN 180988)
   BROWN, GEE & WENGER LLP
 3 200 Pringle Avenue, Suite 400
   Walnut Creek California 94596
 4 Telephone:    (925) 943-5000
   Facsimile:    (925) 933-2100
 5 mbrown@bgwcounsel.com
   kwenger@bgwcounsel.com
 6 agee@bgwcounsel.com

 7 Attorneys for Judgment Creditor
   TYSELLCROUSE, INC.
 8
    Ellen A. Cirangle (SBN 164188)
 9 Kyle A. Withers (SBN 269459)
    LUBIN OLSON & NIEWIADOMSKI LLP
10 The Transamerica Pyramid
    600 Montgomery Street, 14th Floor
11 San Francisco, CA 94111
    Telephone:     (415) 981-0550
12 Facsimile:      (415) 981-4343
    ecirangle@lubinolson.com
13 kwithers@lubinolson.com

14   Attorneys for Judgment Debtors
     SWAY MANAGEMENT, LLC, STARWOOD
15   WAYPOINT RESIDENTIAL TRUST,
     WAYPOINT REAL ESTATE GROUP, LLC, and
16   WAYPOINT HOMES, INC.

17                               UNITED STATES DISTRICT COURT
18             NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
19
     TYSELLCROUSE, INC., a Delaware              Case No. 15-cv-03832-RS
20   Corporation,

21                 Plaintiff,                    STIPULATION AND ORDER
                                                 EXTENDING DEADLINES AND
22   v.                                          HEARING DATES RE:
                                                 TYSELLCROUSE’S MOTION TO AMEND
23   SWAY MANAGEMENT, LLC, a                     JUDGMENT TO ADD ALTERNATIVE
     Delaware Limited Liability Company;         NAMES AS JUDGMENT DEBTORS
24   STARWOOD WAYPOINT
     RESIDENTIAL TRUST, a Maryland
25   Corporation; WAYPOINT REAL ESTATE
     GROUP, LLC, a California Limited            Trial Date:       December 2, 2019
26   Liability Company; and WAYPOINT             Jury Verdict:     December 10, 2019
     HOMES, INC., a California Corporation,
27
                   Defendants.
28
                                                                           Case No. 15-cv-03832-RS
                    STIPULATION AND ORDER RE MOTION TO AMEND JUDGMENT
        Case 3:15-cv-03832-RS Document 197 Filed 08/10/20 Page 2 of 3




 1           This Stipulation is made and entered into between Judgment Creditor TysellCrouse, Inc., a

 2 Delaware Corporation (“TysellCrouse”), and Judgment Debtors Sway Management, LLC, a

 3 Delaware Limited Liability Company, Starwood Waypoint Residential Trust, a Maryland

 4 Corporation, Waypoint Real Estate Group, LLC, a California Limited Liability Company, and

 5 Waypoint Homes, Inc., a California Corporation (collectively, “Waypoint”), by and through their

 6 respective counsel, with reference to the following:

 7                                             RECITALS
 8           WHEREAS, on December 10, 2019, the jury delivered their Verdict following the trial of
 9 the above-entitled action;

10           WHEREAS, on February 24, 2020, after post-verdict briefing, Judgment was entered in
11 the above-entitled action in favor of Plaintiff and against Defendants;

12           WHEREAS, none of the Parties appealed the Judgment and the Judgment has become
13 final;

14           WHEREAS, on July 31, 2020, TysellCrouse filed a Motion to Amend the Judgment to
15 Add Alternative Names as Judgment Debtors (“TysellCrouse’s Motion to Amend”);

16           WHEREAS, the parties agreed to postpone the hearing on TysellCrouse’s Motion to
17 Amend and related filing deadlines in anticipation of the parties resolving the issues between them

18 without requiring further action from the Court.

19           WHEREAS, the Parties stipulate and agree as set forth below.
20                                               STIPULATION
21           1      Any opposition to TysellCrouse’s Motion to Amend shall be filed on or before is
22 September 7, 2020.

23           2.     Any reply in support of TysellCrouse’s Motion to Amend shall be filed on or
24 September 14, 2020.

25           3.     The hearing on TysellCrouse’s Motion to Amend shall be continued until
26 September 24, 2020.

27           //
28           //
                                                      1                            Case No. 15-cv-03832-RS
            STIPULATION AND ORDER EXTENDING DEADLINES AND CONTINUING HEARING DATE
        Case 3:15-cv-03832-RS Document 197 Filed 08/10/20 Page 3 of 3




 1 Dated: August 7, 2020                      LUBIN OLSON & NIEWIADOMSKI LLP

 2

 3                                                   /s/ Ellen A. Cirangle
                                        By:
 4                                            Ellen A. Cirangle
                                              Attorneys for Judgment Debtors SWAY
 5                                            MANAGEMENT, LLC, STARWOOD
                                              WAYPOINT RESIDENTIAL TRUST, WAYPOINT
 6
                                              REAL ESTATE GROUP, LLC, and WAYPOINT
 7                                            HOMES, INC.

 8
     Dated: August 7, 2020                    BROWN, GEE & WENGER LLP
 9

10
                                                     /s/ Katherine F Wenger
11                                      By:
                                              Katherine F. Wenger
12                                            Attorneys for Judgment Debtor TYSELLCROUSE,
                                              INC.
13

14

15
                                                       ORDER
16
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
17

18
          August 10, 2020
19 Dated:
                                                HON. RICHARD SEEBORG
20                                              United States District Judge

21

22

23

24

25

26

27

28
                                                 2                             Case No. 15-cv-03832-RS
          STIPULATION AND ORDER EXTENDING DEADLINES AND CONTINUING HEARING DATE
